UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-793 (JMF)
                                                                       :
KENNETH GARCIA,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        There is a proceeding in this matter scheduled for June 2, 2021, at 2:30 p.m. Unless and

until the Court orders otherwise, the proceeding will be held in person in Courtroom 1105

of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New

York.

        If any counsel believes that the proceeding should be adjourned or held remotely (or that

the Defendant(s) should be permitted to appear remotely or not appear at all), counsel should

confer with one another and, no later than May 18, 2021, submit a letter motion to that effect.

Any such motion shall also include the following information:

    (1) Confirmation that the Defendant(s) consent(s) to appear remotely (or to waive his/her
        appearance altogether, as the case may be);

    (2) A brief statement of whether the Constitution, the Federal Rules, and the CARES Act
        permit the proceeding to be conducted remotely (or in the absence of the Defendant(s)),
        including, if the proceeding is a felony guilty plea or a sentencing, why the
        proceeding “cannot be further delayed without serious harm to the interests of
        justice,” CARES Act, § 15002(b)(2), Pub. L. No. 116-136, Mar. 27, 2020, 134 Stat
        281;

    (3) If the Defendant is detained, the facility in which the Defendant is held and his or her
        USMS No. (Counsel is advised that some facilities may require that any inmate
        appearing in court be quarantined for 14 days upon returning from their appearance.)
   (4) If the Defendant is not detained, whether the Defendant would be capable of participating
       in a remote proceeding, either or both by video or telephone.

   (5) Dates and times during the week of the currently scheduled proceeding that all counsel
       would be available for a proceeding in case it needs to be rescheduled.

      SO ORDERED.

Dated: May 12, 2021                                __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
